Dissenting Opinion by
Judge Barry :
I dissent. This ease is essentially an eminent domain case. Section 303 of the Eminent Domain Code of 1964 (Code) provides a “complete and exclusive procedure and law to govern all condemnations of property for public purposes and the assessment of damages thereof. . . ,”1 To allow a declaratory judgment proceeding herein would be contrary to the intent of the legislature which has created specific procedures for all eminent domain oases.
Analogous cases support this notion. In Myers v. Department of Revenue, 55 Pa. Commonwealth Ct. 509, 423 A.2d 1101 (1980), taxpayers sought a declaratory judgment regarding the constitutionality of Section 339 of the Tax Reform Code of 1971 (Tax Code),2 which governs property assessments. We held that the constitutional challenge presented by the taxpayers was within the exclusive jurisdiction of the administrative tribunals of the Department of Revenue. The exclusive appeal procedure provided by the Tax Code vested jurisdiction in the Board of Appeals and the Board of Finance and Revenue and, therefore, the tax assessment appeals were within the exclusive jurisdiction of those Boards. Moreover, we determined, that the Declaratory Judgments Act (Act), 42 Pa. C. S. §7541 (c)(2), provides for exceptions wherein declaratory relief is not available to a ‘ ‘proceeding within the exclusive jurisdiction of a tribunal other than a court.” We concluded that the Board of Appeals and *269Board of Finance each qualified as a “tribunal other than a court”,3 and that because a proceeding lies within the exclusive jurisdiction of either Board, declaratory relief was not available under the Act. (See also: Department of General Services v. Briscoe, Pa. Commonwealth Ct. , 460 A.2d 367 (1983).)
The Code provides the exclusive procedure to govern condemnations of property for public purposes. A court of common pleias sits for a specific yet exclusive purpose under the Code and, therefore, constitutes a “tribunal” under Section 7541(c)(2) of the Act. Because the exclusive procedure provided by the Code vests jurisdiction in a court of common pleas to appoint a Board of View, Lakeview should have filed a petition for appointment of a Board of View in the court of common pleas to assert its claim of a de facto taking.
The choice of a declaratory judgment proceeding should not be permitted so as to confer original jurisdiction on this Court because this would be contrary to the provisions of the Judicial Code, 42 Pa. C. S. §761. I would sustain the preliminary objections and remand the case for hearing on the merits of whether a de facto taking of property occurred. Following this hearing, a party, if it felt aggrieved, could properly appeal to this Court under 42 Pa. C. S. §762. I would not allow a litigant to have a choice between the original and appellate jurisdictions of this Court.
The majority opinion, I believe, does not necessarily disagree with my conclusions but as footnote number one of the opinion points out, the merits of Lakeview’s petition are not addressed. The footnote *270concludes “we believe the form of action chosen by Lakeview is inappropriate. ’ ’ I would go one step further and sustain the preliminary objections since all matters relating to the exercise or purported exercise of the power of eminent domain are exclusively vested in a Board of View. Gardner v. Allegheny County, 382 Pa. 88, 114 A.2d 491 (1955); Holmes Petition, 383 Pa. 99, 117 A.2d 704 (1955). This is a matter of subject matter jurisdiction which should be decided by this Court.

 Act of June 22, 1964, Special Sess., P.L. 84 as amended, 26 P.S. §1-303.


 Act of March 4, 1971, P.L. 6, added by, Act of August 31, 1971, P.L. 377, 72 P.S. §7339.


 Section 102 of the Judicial Code, 42 Pa. C. S. §102, defines a tribunal as “[a] court, district justice or other judicial officer vested with the power to enter an order in a matter. The term includes a government unit, other than the General Assembly and its officers and agencies, when performing quasi-judicial functions.”